Citation Nr: 1604026	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-21 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a pulmonary/respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for COPD and increased evaluations for the Veteran's bilateral knee disabilities, respectively.  The Veteran timely appealed the above issues.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in October 2015; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that this case began as a physical claims file; subsequently, during the pendency of the appeal, the Veteran's claims file was scanned and uploaded into the Veterans Benefits Management System (VBMS), which is now being used to process his claim.  The last document available in VBMS at this time is a February 2015 notice letter.  However, an October 1985 statement of the case references documents received prior to February 1985.  The Board is left to conclude that the entirety of the Veteran's claims file has not been scanned and uploaded into VBMS.  Thus, the claim must be remanded at this time in order for the AOJ to locate the Veteran's physical claims file and to upload the entirety of the Veteran's claims file into VBMS.

Respecting the Veteran's respiratory claim, during his October 2015 Board hearing, the Veteran indicated that he sought treatment for his respiratory disorder from private physicians, Dr. Walker and Dr. Cole, after his discharge from service.  A review of the claims file-such as it is-reveals that those records are not in VBMS.  While the Board notes that the Veteran testified that Dr. Walker is now dead and that his records are likely unavailable, it appears that Dr. Cole's records are currently outstanding.  Consequently, the Veteran's respiratory claim must be remanded in order to fulfill VA's duty to assist the Veteran.  Also, any ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Moreover, the Veteran has not been afforded a VA examination of his claimed pulmonary/respiratory disorder at this time.  A review of the claims file demonstrates that the Veteran's private treatment records reveal a diagnosis of COPD which has been related, at least in part, to the Veteran's long history of smoking.  

In his October 2015 hearing, the Veteran asserted two theories of relationship to service.  First, the Veteran related it to his smoking in service; he stated that the military provided him cigarettes during military service and that "everyone smoked at that time."  As the undersigned explained during the October 2015 hearing, Congress has specifically prohibited VA from directly service connecting disabilities on the basis of tobacco use during service if the claim was filed after June 9, 1998.  See 38 U.S.C.A. § 1103 (West 2014) (specifically prohibiting service connection for disability or death on the basis that it results from a disease or injury attributable to use of tobacco products during the Veteran's service).  This claim was clearly filed after that date.  Therefore, the Board cannot proceed with any further claim for service connection on the basis of the tobacco use during service theory of entitlement.  

Secondly, the Veteran asserted during his October 2015 hearing that he was treated on three different occasions for COPD or difficulty breathing while in service, particularly while stationed in Germany; he indicated that he was given inhalers and that his breathing issues continued after military service, which included treatment with Dr. Walker-whose records are more than likely unavailable-within a year or a few years after discharge from service.  

In light this testimony, the Board finds that the extremely low threshold for obtaining a VA examination respecting his claimed pulmonary/respiratory disorder has been met in this case, and the claim should be remanded in order for such to be accomplished.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Respecting the bilateral knee claims, the Veteran's last VA examination of those disabilities was in August 2012.  In his October 2015 Board hearing, the Veteran testified that his bilateral knee disabilities had gotten worse since his last VA examination.  In light of that testimony, the Board finds that those claims must be remanded at this time in order for the Veteran to be afforded another VA examination of his bilateral knee disabilities such that the current severity of those disabilities may be adequately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, in light of the remand above, the Veteran should be issued appropriate notice for his three claims on appeal in order to cure any notice deficiencies in the record and to ensure efficient appellate adjudication of those claims when they are returned to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Accordingly, the case is REMANDED for the following action:

1.  Before any other development is completed, the AOJ should locate the Veteran's physical claims file and confirm that all documents in that physical file have been properly and appropriately scanned and uploaded into VBMS, particularly any documents that existed prior to February 1985.  

If the AOJ cannot locate the Veteran's physical claims file, or any documents that existed in the Veteran's file prior to February 1985, the Veteran should be so notified.  The AOJ should then take all appropriate steps to (a) locate the missing claims file and/or documents that existed prior to February 1985, and/or (b) reconstruct the Veteran's claims file.

2.  After the AOJ has ensured that the entire claims file has been properly scanned and uploaded into VBMS, the AOJ should then send the Veteran appropriate notice with respect to his claims of service connection for a pulmonary/respiratory disorder, to include COPD, and increased evaluation for his bilateral knee disabilities.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3.  Obtain any relevant VA treatment records from the Temple and Palestine VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since March 2009 and associate those documents with the claims file.


4.  Ask the Veteran to identify any private treatment that he may have had for his claimed pulmonary/respiratory disorder to include COPD, and his service-connected bilateral knee disabilities, which is not already of record, to specifically include any treatment by Drs. Cole and Walker and/or any other treatment providers that have been providing ongoing care since 2010.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

5.  Schedule the Veteran for a VA examination by an appropriate examiner in order to determine whether any respiratory/pulmonary disorder is related to his military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should identify any respiratory disorder found, including chronic obstructive pulmonary disease (COPD).  

Then, the examiner should opine as to whether each pulmonary/respiratory disorder found, to include COPD, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include any claimed treatment in service, particularly while in Germany, for breathing difficulties secondary to illness and/or allergies, and the Veteran's lay statements that he was prescribed inhalers while in service.  

The examiner should additionally address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  Finally, the examiner should also address the other pertinent evidence of record, as appropriate, particularly the Veteran's private treatment records which appear to indicate that the Veteran's COPD is due to his long history of smoking.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral knee disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The VA examiner should conduct range-of-motion testing-particularly as to knee extension, flexion, and any ankylosis, or arthritis thereof-and provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for both flexion and extension.  

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's bilateral knees.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so report.  

The examiner should also address any meniscus impairment, specifically noting whether it is part of the service-connected bilateral knee disabilities-if present-and whether it is tantamount to a dislocated cartilage, causing frequent episodes of locking, pain, and effusion.

The examiner should also state the effect the Veteran's bilateral knee disabilities has on his occupational functioning.  If the Veteran is unemployed, the examiner should additionally opine whether the Veteran's bilateral knee disabilities preclude him from obtaining and maintaining substantially gainful employment.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for service connection for a pulmonary/respiratory disorder, to include COPD, and increased evaluation claims for his bilateral knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

